Citation Nr: 1138800	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision that, in pertinent part, denied service connection for carpal tunnel syndrome of both wrists.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and her representative when further action is required.


REMAND

The Veteran contends that her carpal tunnel syndrome of both wrists had its onset in service.  Service treatment records show that the Veteran had fractured her right wrist in March 1984, and reflect an assessment of right wrist tendonitis in January 1990; an assessment of carpal tunnel syndrome of the right wrist in January 1992, and carpal tunnel syndrome in September 2000; and rule-out carpal tunnel syndrome of both wrists in September 2002.

Although a VA examiner diagnosed bilateral carpal tunnel syndrome in October 2006, there were no objective findings at that time to support the diagnosis.  The examiner did not have the claims folder available for review and did not comment on the physical findings from service.  

Under these circumstances, the Board finds that an examination is needed to determine the nature and etiology of any current carpal tunnel syndrome of both wrists. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify the nature and etiology of any disability in the wrists.  All necessary testing should be accomplished.  

For any wrist disability exhibited, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is otherwise related to active duty.  The examiner should reconcile any opinion with the service treatment records reflecting complaints of wrist pain and assessments of carpal tunnel syndrome.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


